MARY'S OPINION HEADING                                           




NO. 12-03-00029-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



SPENCER C. PARKER,§
		APPEAL FROM THE 87TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D., ET AL.,
APPELLEES§
		ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on January 13,
2003.  Thereafter, on January 27, 2003, Appellant filed a notice of appeal which failed to contain the
information required by Rule 25.1 (e), i.e., a certificate of service showing service on all parties to
the trial court's judgment.  
	On January 28, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed a corrected notice of appeal on or before February 27, 2003, the appeal would be referred
to the court for dismissal.  Tex. R. App. P. 42.3.   
	On February 3, 2003, Appellant filed another notice of appeal but did not correct the defect. 
Consequently, because Appellant has failed to correct his defective notice of appeal after notice, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App.
P. 42.3(c).
Opinion delivered February 28, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



PUBLISH